Citation Nr: 0511627	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  03-32 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder secondary to service connected right knee disorder.

2.  Entitlement to a disability rating greater than 10 
percent for right foot disorder.

3.  Entitlement to a disability rating greater than 10 
percent for left foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from July 1984 through January 
1987.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2003 and February 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.

The claimant testified before the undersigned at a Travel 
Board hearing in January 2005.  A transcript of that hearing 
is associated with the claims folder.

The issues of entitlement to increased ratings for the left 
foot and right foot disorders are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran currently has a left knee disorder, but it is 
not etiologically related to his service connected right knee 
disorder.




CONCLUSION OF LAW

The veteran's left knee disorder is not proximately due to or 
the result of his service connected right knee disorder.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

By letters dated in July 2002 and November 2004 the RO 
advised the appellant that VA would make reasonable efforts 
to help him get the evidence necessary to substantiate his 
claims, but that he must provide enough information so that 
VA could request any relevant records.  The veteran was 
advised of the evidence received and was requested to provide 
authorization for the release of any additional private 
medical records.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  

The June 2003 and October 2003 statements of the case (SOCs) 
and November 2004 and December 2004 supplemental statements 
of the case (SSOCs) notified the veteran of the relevant laws 
and regulations and essentially advised him of the evidence 
necessary to substantiate his claims.  They specifically set 
forth the regulations pertaining to VA's duty to assist, thus 
notifying the veteran of his and VA's respective obligations 
to obtain different types of evidence.  They also advised the 
veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

The claims folder contains all available service medical 
records, private medical records, VA medical records and 
multiple VA examination reports.  The veteran has not 
identified any other outstanding evidence to be obtained.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Disability which is proximately due to or 
the result of a service-connected disease or injury shall 
also be service-connected.  See 38 C.F.R. § 3.310 (2004).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was exhibited in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, certain chronic 
diseases, such as arthritis, may be presumed to have been 
incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Disorders diagnosed more than one year after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran contends that service connection for a left knee 
disorder secondary to service connected right knee disorder 
is warranted.  Service medical records show that the veteran 
injured his right knee during a soccer game in 1985.  He was 
granted service connection for a right knee disorder by 
rating decision dated in April 1987.  The veteran's anterior 
cruciate ligament of the right knee was repaired by surgery 
in September 1994 and November 2001.  

Service medical records are negative for complaints or 
treatment of the left knee in service and there is no 
evidence of arthritis of the left knee within one year after 
service.  Private medical records show that the veteran 
injured his left knee in May 1999, 12 years after service, 
when he stepped out of a trailer and tripped over a jack, 
twisting his left knee.  He underwent arthroscopic anterior 
cruciate ligament reconstruction surgery on his left knee in 
both July 1999 and February 2000.

The veteran has submitted two statements from M. Spevak, a 
doctor of physical therapy, dated in December 2001 and April 
2003.  In the December 2001 statement, Dr. Spevak opined that 
"having a ruptured and deficient anterior cruciate ligament 
on one leg subsequently requires more stress on the 
contralateral limb."  In April 2003, Dr. Spevak elaborated 
on his earlier opinion by specifically stating that the 
veteran's left knee disorder was "due to the injury of his 
right knee (anterior cruciate ligament rupture, or ACL)."      

The veteran was afforded VA examinations in January 2003 and 
May 2003.  At each examination, the examiner was specifically 
asked to specify whether the veteran's left knee disorder is 
secondarily related to his right knee disorder.  During the 
January 2003 examination the examiner reviewed the claims 
folder and elicited a history from the veteran of his right 
and left knee disorders.  The examiner also reported his 
findings regarding a physical examination of the left knee.  
Based upon these findings, the examiner concluded that the 
veteran had internal derangements of both knees.  The 
examiner specifically stated that he could not "adjunct the 
left knee or hip to the [service connected] right knee" and 
that he had obtained Orthopedic opinion for the decision.  

In May 2003 the examiner was asked to re-examine the veteran 
for a history of the level of pain he experiences with regard 
to his pes planus.  The examiner reported that the veteran's 
examination was unchanged from the January 2003 examination 
report.  With regard to the left knee, the examiner 
reiterated his earlier opinion by stating: "Neither Dr. Ford 
nor I can adjunct the left knee and left hip discomfort to 
his injury of the right knee."           

The Board is charged with the duty to assess the credibility 
and weight to be given to the evidence.  Klekar v. West, 12 
Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Indeed, the Court of Appeals for Veterans 
claims has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. App. 
482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

A clear preponderance of the evidence is against a finding 
that current left knee disability is secondary to his service 
connected right knee disorder.  While Dr. Spevak's April 2003 
statement opined that the veteran's left knee disorder is 
secondarily related to his right knee disorder, it is 
apparent that the veteran's clinical history was obtained 
from him.  It was not indicated that Dr. Spevak had access to 
the claims folder.  Furthermore, as was stated earlier, 
private medical records show that the veteran injured his 
left knee in May 1999, 12 years after service, when he 
stepped out of a trailer and tripped over a jack.  Dr. 
Spevak's opinion is premised on the assumption that the 
veteran's left knee was damaged due to years of significant 
force and stress, and fails to mention the May 1999 left knee 
injury.  Both the service medical records and private medical 
records are negative for complaints or treatment of the left 
knee prior to the May 1999 injury, which also provides 
negative evidence for the veteran's claim.  The Court has 
held that medical opinions, which are speculative, general or 
inconclusive in nature, cannot support a claim. See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).

The Board finds the January and May 2003 VA medical opinions 
to have the most evidentiary weight.  The Board finds that 
the VA doctors are competent to render a medical opinion as 
to whether the veteran's left knee disorder is related to 
right knee disorder.  See Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 
279, 284 (1997).  The veteran was afforded two orthopedic 
examinations, and the VA doctors reviewed the veteran's 
medical records and discussed all relevant evidence regarding 
the veteran's left knee disorder.  They provided reasons and 
bases for their conclusions and pointed to the evidence which 
supported their conclusions.  In assessing such evidence, 
whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).

Given the evidence of record, the Board finds that service 
connection for a left knee disorder secondary to service 
connected right knee disorder is not warranted.  The January 
and May 2003 VA examiners reviewed all of the veteran's 
medical records and specifically opined that the veteran's 
left knee disorder is not related to his right knee disorder.    

The veteran's claim for service connection implicitly 
includes the assertion that his left knee disorder is related 
to his right knee disorder, but his personal opinion as a lay 
person not trained in medicine is not competent evidence 
needed to establish a link between his hypertension and its 
relationship to service.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  As there is no evidence that 
the veteran's left knee disorder is either directly or 
secondarily related to service his claim for service 
connection must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a left knee disorder secondary to 
service connected right knee disorder is denied.


REMAND

The claims folder contains treatment reports from the VA 
Medical Center (VAMC) in Reno, Nevada showing treatment for 
both feet since May 2003 and left foot surgery in November 
2004.  A January 2004 report by D. Giles, the veteran's 
podiatrist, reflects recent treatment for foot problems.  The 
veteran also testified during the January 2005 Board hearing 
that his bilateral foot disability had increased in severity 
since the May 2003 VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization, the RO should request the 
complete treatment records of the veteran 
from Dr. Giles.  The veteran's records 
reflecting treatment of foot disability 
at the Reno VAMC since November 2004 
should also be obtained.  

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be 
afforded an examination to identify the 
current level of impairment resulting 
from his right and left foot disorders.  
The claims folder must be made available 
to the examiner for review before the 
examination.  The examiner must indicate 
in the examination report that the 
veteran's claims folder was reviewed 
prior to the examination.  All tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.  The examiner is 
specifically directed to review the May 
2003 VA examination and all recent VA 
treatment records and opine as to whether 
there has been an increase in severity of 
either the right foot or left foot 
disabilities since the May 2003 
examination.  

3.  After completing any additional 
necessary development, the RO should 
readjudicate the appeal.  If the claim is 
still denied the RO must furnish the 
veteran and his representative with a 
Supplemental Statement of the Case (SSOC) 
and allow the veteran an opportunity to 
respond.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2004).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


